IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WAYNE PEYTON,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0057

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 18, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Wayne Peyton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.